Citation Nr: 9901632	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for irritable bowel 
syndrome, and, if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1976 to July 
1989.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The veteran testified before the undersigned 
member of the Board at a hearing held in Washington, DC, in 
July 1998.  Additional evidence was thereafter received by 
the Board in September 1998, consisting of medical statements 
dated in August 1998 and VA treatment records for July 1996 
to June 1998, for which waivers of initial RO consideration 
were received.

The Board notes that the veteran, at her July 1998 hearing, 
indicated that she is seeking an increased evaluation for her 
service-connected headaches, as well as a total rating based 
on unemployability due to service-connected disabilities.  
These matters are therefore referred to the RO for 
appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for low 
back disability is addressed in the remand at the end of this 
action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that new and material evidence has been 
submitted with which to reopen her claim for service 
connection for irritable bowel syndrome. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been received to reopen the claim for service connection for 
irritable bowel syndrome.  It is further the decision of the 
Board that the preponderance of the evidence supports the 
claim for service connection for irritable bowel syndrome. 


FINDINGS OF FACT

1.  An unappealed rating decision of November 1992 denied the 
veterans claim for direct service connection for irritable 
bowel syndrome.

2.  The evidence added to the record since the November 1992 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veterans irritable bowel syndrome originated in 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veterans claim for service connection for irritable bowel 
syndrome.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  Irritable bowel syndrome was incurred in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Direct service connection for irritable bowel syndrome was 
previously denied in a November 1992 rating decision which 
was not timely appealed.  Generally, a claim which has been 
denied in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c) (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the November 1992 
rating decision included service medical records documenting 
intermittent complaints of abdominal pain and 
gastrointestinal symptoms variously attributed to 
gastroenteritis and gynecological problems.  The veterans 
examination for discharge was negative for any complaints, 
finding or diagnosis of irritable bowel syndrome.

Also of record at the time of the November 1992 decision were 
VA treatment reports for October 1989 to July 1992, as well 
as the report of a September 1992 VA examination, which 
indicated, in essence, that the veteran had a history of 
irritable bowel syndrome with symptoms including abdominal 
pain and diarrhea. 

The evidence added to the record includes copies of service 
medical records not previously considered, VA treatment 
reports for March 1992 to June 1995, and the report of a May 
1995 VA examination.  The evidence added to the record also 
includes the transcripts of the veterans April 1996 hearing 
before a hearing officer at the RO and her July 1998 hearing 
before the undersigned.  The evidence added to the record 
lastly includes an August 1998 statement from a VA physician 
with attached VA treatment notes for July 1996 to June 1998. 

The newly submitted service medical records note that the 
veteran was treated in July 1981 for complaints of left upper 
quadrant pain, suspected to represent irritable bowel 
syndrome.  The service medical records indicate that the 
veteran was thereafter diagnosed with irritable bowel 
syndrome, although her treating physicians cautioned that 
this disability did not entirely account for her abdominal 
complaints.

The VA treatment records report diagnoses of irritable bowel 
syndrome, although flexible sigmoidoscopy was normal.

At her May 1995 VA examination, the veteran reported a seven 
year history of irritable bowel syndrome with symptoms 
including diarrhea, constipation and occasional abdominal 
cramps.  Following physical examination, the examiner 
diagnosed the veteran with irritable bowel syndrome with mild 
to moderate symptoms.

At her April 1996 and July 1998 hearings, the veteran 
testified, in essence, that she first exhibited irritable 
bowel syndrome in 1976 while in service, that she thereafter 
sought continuous treatment for her symptoms in service, and 
that she has received treatment since service.

The August 1998 statement notes that the veteran has reported 
experiencing symptoms consistent with irritable bowel 
syndrome since 1976.  The statement indicates that the 
veteran continues to be treated for irritable bowel syndrome, 
although recent colonoscopy was normal.  The attached VA 
treatment notes essentially document continued complaints of 
cramping, diarrhea and constipation associated with a 
diagnosis of irritable bowel syndrome.

The Board concludes that the evidence submitted since the 
November 1992 rating decision is clearly new and material 
since there was no medical evidence previously of record 
documenting the presence of irritable bowel syndrome in 
service, and since the evidence described above indicates 
that the veteran continues to have irritable bowel syndrome.  

This does not end the Boards inquiry, however.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The evidence of record indicates that the veteran was 
diagnosed with irritable bowel syndrome in service and 
thereafter.  Although no reference to this disorder was 
documented at discharge from service, the veteran did seek 
treatment shortly after service for complaints later 
described by a physician as consistent with irritable bowel 
syndrome.  In light of the above, the Board is satisfied that 
the preponderance of the evidence supports the veterans 
reopened claim.  Accordingly, service connection is warranted 
for irritable bowel syndrome.


ORDER

The veterans claim for service connection for irritable 
bowel syndrome is reopened and granted.



REMAND

Review of the record reflects that the veteran has applied 
for disability benefits from the Social Security 
Administration (SSA).  Although she has indicated that SSA 
would not have any additional records supportive of her 
claim, the Board is nevertheless of the opinion that any SSA 
records should be obtained.

The Board notes that the veteran has alleged treatment at the 
Tripler Army Medical Center in Honolulu, Hawaii, for low back 
disability while in service.  There is no indication that the 
RO has attempted to contact that facility directly in order 
to obtain additional medical records for the veterans period 
of service.

The Board also notes that the veteran has alleged treatment 
for low back disability while in service at the VA Medical 
Center (VAMC) in Albany, New York.  The record reflects that 
while the RO has attempted to obtain the indicated records, 
no response from the Albany VAMC has been received.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain treatment 
records for the veteran from the 
Albany, New York, VAMC for 1976 to 
1989. 

2.  The RO should contact the 
Tripler Army Medical Center in 
Honolulu, Hawaii, directly, and ask 
that facility to search for any 
medical records for the veteran from 
1976 to 1989, and to provide any 
such records which are located.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as copies of the 
record upon which any award or 
denial of SSA disability benefits 
was based, and copies of records 
associated with any subsequent 
disability determinations by the 
SSA.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to 
reopen the claim for service 
connection for low back disability.  
If it is determined that new and 
material evidence has been received, 
the RO should undertake any 
indicated development and then 
adjudicate the reopened claim on a 
de novo basis.

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the veteran and her representative 
should be furnished a supplemental statement of the case, and 
be afforded an appropriate opportunity to respond before the 
record is returned to the Board for further review.

By this REMAND, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran is free to 
submit any additional evidence she desires to have considered 
in connection with her current appeal.  No action is required 
of the veteran until she is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
